Case: 17-15529     Date Filed: 01/09/2020   Page: 1 of 10


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                                 No. 17-15529
                             Non-Argument Calendar
                           ________________________

                            Agency No. A073-603-874



SANZIDA AKTAR,
a.k.a. Manisha Mazumder,
a.k.a. Manisha Dey,

                                                                          Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                           ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                                (January 9, 2020)
              Case: 17-15529    Date Filed: 01/09/2020    Page: 2 of 10


Before ROSENBAUM, BRANCH, and MARCUS, Circuit Judges.

PER CURIAM:

      Sanzida Aktar petitions for review of the Board of Immigration Appeals’

(“BIA”) denial of her motion to reopen her application for asylum, United Nations

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”) relief, and withholding of removal. Aktar has continuously

resided in the United States since 1993 when she entered from Bangladesh on a

visitor’s visa. She was denied asylum in both 1996 and 2008 and was detained for

removal in 2017. On appeal, she argues the BIA erroneously concluded that the

90-day deadline for motions to reopen should not be waived due to changed

conditions within her home country of Bangladesh or otherwise equitably tolled

based on her prior counsels’ ineffective assistance in connection with her initial

asylum applications. She also asserts that she has a due-process interest in having

her case reopened pursuant to the BIA’s sua sponte authority and claims that we

have jurisdiction to review that claim. Because Aktar does not contest the alternate

ruling of the BIA—that she did not show a prima facie case for asylum—we must

deny the petition.

                                   I. Background

      In October 1993, Aktar, a native and citizen of Bangladesh, entered the

United States with a visa but remained beyond her authorized stay. With the


                                          2
                  Case: 17-15529        Date Filed: 01/09/2020       Page: 3 of 10


assistance of an immigration attorney, Sheldon Walker, 1 she applied for asylum in

December 1994, but her application was administratively closed in 1996 because

she failed to appear for her interview.

       In June 2007, Aktar was detained by an officer with the Immigration and

Naturalization Service (“INS”) after a transportation check at a bus station. A few

months later, through her new counsel, Rita Altman, Aktar filed another

application for asylum or withholding of removal on the basis of religion, political

opinion, and gender.2

       In February 2008, the Immigration Judge (“IJ”) denied Aktar’s application

for asylum, CAT relief, and withholding of removal. 3 The IJ found her testimony


       1
         Sheldon Walker was later disbarred for fraudulent immigration services. Aktar claims
to be one of his victims and that he fabricated personal information in her initial application for
asylum. The government disputes this fact. Because the BIA implicitly accepted this fact, we
will assume its veracity for the purposes of this opinion. See Ruiz v. U.S. Atty. Gen., 440 F.3d
1247, 1255 (11th Cir. 2006) (holding that the BIA’s findings of fact will be reversed only if the
“the record compels a reversal”).
       2
          In that application, she claimed she had suffered persecution, including physical
violence, sexual harassment, multiple arrests, and torture based on her involvement with the
Jatiya Party, which had been targeted by the ruling Bangladesh Nationalist Party (“BNP”). She
also feared future persecution based on her past involvement with the Jatiya Party. She
explained that she had previously applied for asylum in 1994 but failed to appear for her hearing
because she had changed her address and was unaware of how to inform the Immigration Service
of that change. In support of her application, she filed, in relevant part, three letters from
Bangladeshi individuals attesting to her involvement with the Jatiya Party, the persecution she
suffered as a result of that involvement, and the likelihood that she would face future persecution
on the basis of her political beliefs were she to return to Bangladesh. She also attached
newspaper clippings detailing several incidents of political unrest and violence from September
of 2005, a 2006 Country Report on Bangladesh (“2006 Country Report”), and a 2007
International Religious Freedom Report (“2007 Religious Freedom Report”).
       3
           Aktar chose not to contest her removability at the hearing.
                                                   3
                Case: 17-15529       Date Filed: 01/09/2020       Page: 4 of 10


incredible because of critical inconsistencies with the representations in her 1994

application. The IJ also found the materials submitted in support of her 2007

application were not sufficiently reliable to support her claims, meaning that she

had not met her burden of establishing a well-founded fear of future persecution,

that her persecution extended beyond her home city, or that the government would

persecute her or acquiesce in her persecution by others.

       Aktar appealed the IJ’s decision to the BIA. 4 But in June 2008, the BIA

adopted and affirmed the IJ’s decision and dismissed Aktar’s appeal.

       Although her BIA appeal was denied, Immigration and Customs

Enforcement released Aktar under an Order of Supervision in 2008. In 2013,

Aktar was granted a stay of removal and issued an Order of Supervision with

which she complied until she was again detained on October 10, 2017.

       On October 31, 2017, Aktar filed a motion to reopen her asylum application,

arguing that reopening was warranted due to changed conditions in Bangladesh

and the ineffective assistance of her prior counsel. She asserted that conditions

within Bangladesh had materially worsened since 2008 due to: (1) the “rise of




       4
         Aktar argued to the BIA that the IJ erred in finding her testimony to be incredible
because she had explained the reason for any material inconsistencies arising from her 1994
asylum application, including the fact that her original application was filed by an
“unscrupulous” lawyer. In her brief in support of her BIA appeal, Aktar argued that she had
established eligibility for asylum and withholding of removal based on a well-founded fear of
future persecution based on her past political affiliation and political and social activities.
                                                4
                Case: 17-15529        Date Filed: 01/09/2020       Page: 5 of 10


Islamic fundamentalism in Bangladesh,” whom Aktar claimed were “engaged in

widespread” torture and killing of “secularists,” which was sanctioned by the

Awami League, and (2) the “extreme violence” and “political warfare” between the

Awami League and the Bangladeshi Nationalist Party (“BNP”) which resulted in

harm to “political opponents, like the Jatiya Party, and innocent civilians.” She

asserted that she had established a prima facie case for reopening her petition for

asylum, CAT relief, and withholding of removal as a member of a particular social

group because she was a Hindu, a religious minority that Islamic fundamentalists

targeted with the blessing of the Bangladeshi government, and because of her

political affiliation with the Jatiya Party, which she claimed was at odds with both

major political factions in Bangladesh. Finally, she argued that her case should be

reopened because of the ineffectiveness of her prior counsels.5 In support of her

motion to reopen, Aktar attached, among other items, the U.S. State Department’s

1993 and 2016 Country Reports for Bangladesh (“1993 Country Report” and

“2016 Country Report,” respectively) and a revised asylum application, seeking

asylum, withholding of removal, and CAT relief. Atkar acknowledged that her


       5
          In addition to her first counsel’s disbarment, see n. 2, Aktar now alleges her subsequent
counsel, Altman, failed to: (1) present evidence or make closing arguments at Aktar’s 2008
hearing, (2) write a meaningful appeal, (3) address the IJ’s adverse credibility determination, or
(4) rely on appropriate post REAL ID Act law. She notes that even the BIA had characterized
Altman’s brief as failing to address meaningfully the IJ’s adverse credibility determination,
stating in a conclusory fashion that Aktar was entitled to relief, and only relying upon older law
that was inapplicable following the passage of the REAL ID Act of 2005.

                                                 5
               Case: 17-15529       Date Filed: 01/09/2020      Page: 6 of 10


motion to reopen was untimely but argued that the ineffective assistance of counsel

and changed country conditions justified either tolling or waiving the 90-day

deadline for such motions. To support the latter proposition, she attached two

news articles, from 2013 and 2016, respectively, describing the rise of religious

fundamentalism and extremism in Bangladesh.

       The BIA denied Aktar’s motion to reopen as untimely. In response to the

equitable tolling argument based on ineffective assistance of counsel, the BIA

found Aktar did not meet the requirements for equitable tolling because she did not

diligently pursue her claims in the nine years between 2008 and 2017. The BIA

also found the evidence did not show material changes in the conditions or

circumstances in Bangladesh. 6 The BIA further ruled that Aktar had not shown

she was prima facie eligible for asylum or related forms of relief, as the IJ and BIA

had previously rejected these claims based on an adverse credibility finding. The

BIA also noted Aktar had failed to show that anyone who was involved in political

activities in Bangladesh 24 years ago was likely to be targeted for persecution

based on those activities. Finally, the BIA found that Aktar’s case did not

represent an exceptional situation that warranted the sua sponte reopening of her

case under its discretionary authority. This appeal followed.


       6
         While the BIA acknowledged the evidence showed the existence of sectarian, religious,
and political violence, the BIA concluded Aktar had not shown that those conditions were not a
continuation of similar conditions or circumstances that existed during her 2008 hearing.
                                              6
              Case: 17-15529     Date Filed: 01/09/2020    Page: 7 of 10


                               II. Standard of Review

      We review the BIA’s denial of a motion to reopen removal proceedings for

abuse of discretion, which is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner. Zhang v. U.S. Att’y Gen., 572 F.3d
1316, 1319 (11th Cir. 2009) (per curiam). When an appellant fails to challenge

one of the grounds on which an adjudicative body made its decision, however, “he

is deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 680 (11th Cir. 2014) (citation omitted).

                                     III. Analysis

      A motion to reopen an immigration proceeding is a form of procedural relief

that asks the Board to change its decision based on newly discovered evidence or a

change in circumstances since the hearing. See Dada v. Mukasey, 554 U.S. 1, 12

(2008). A motion to reopen must state the new facts that will be proven at the

hearing if the motion is granted and be supported by affidavits or other evidentiary

material. 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c)(1). Denials of the

motion can relate to both procedure and substance. We have previously stated that

“there are at least three independent grounds upon which the Board may deny a

motion to reopen: (1) failure to establish a prima facie case; (2) failure to introduce

evidence that was material and previously unavailable; and (3) a determination that


                                           7
                 Case: 17-15529       Date Filed: 01/09/2020        Page: 8 of 10


despite the alien's statutory eligibility for relief, he or she is not entitled to a

favorable exercise of discretion.” Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th

Cir. 2001) (citing I.N.S. v. Doherty, 502 U.S. 314, 323 (1992)).

       In this case, the BIA made four separate rulings. First, the BIA declined to

toll the motion time limitation because Aktar had not diligently pursued her claim.

Second, the BIA held that Aktar had not shown material changes in Bangladesh

that would trigger the time limit exception for a motion to reopen. 7 Third, the BIA

found that Aktar had not made a prima facie case for asylum relief. 8 And finally,

the BIA held that the circumstances were not so exceptional as to prompt sua

sponte relief. Notably, the third holding was an independent ground on which the

entire motion to reopen was denied. See Bing Quan Lin, 881 F.3d at 873, 875




       7
          8 U.S.C.A. § 1229a(c)(7)(C)(ii) states: “There is no time limit on the filing of a motion
to reopen if the basis of the motion is to apply for relief under sections 1158 or 1231(b)(3) of this
title and is based on changed country conditions arising in the country of nationality or the
country to which removal has been ordered, if such evidence is material and was not available
and would not have been discovered or presented at the previous proceeding.”
       8
           The BIA provided the following reasons:

       Furthermore, the respondent has not shown that she is prima facie eligible for
       asylum or related forms of relief. Although the respondent claims that she fears
       harm from [adverse political parties in Bangladesh] because she was involved
       with the Jatiya Party and in social activism while she was in Bangladesh, the
       Immigration Judge and the Board previously rejected her claim based on an
       adverse credibility finding. In any event, the respondent has not shown that
       anyone who was involved in political and social activities in Bangladesh 24 years
       ago is now likely to be targeted for persecution for that reason.
                                                  8
              Case: 17-15529      Date Filed: 01/09/2020     Page: 9 of 10


(affirming BIA’s decision to reject a motion to reopen on both procedural and

substantive grounds).

      If a party does not address an issue in their argument to this court, that

argument has been abandoned. See Cole v. U.S. Att’y Gen., 712 F.3d 517, 530

(11th Cir. 2013) (“A party adequately raises an issue when the party ‘specifically

and clearly identified it in its opening brief; otherwise, the claim will be deemed

abandoned and its merits will not be addressed.’”) (quoting Access Now, Inc. v.

Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004)); Najjar, 257 F.3d at

1283 n.12 (“[Appellants] also failed to raise this issue in their initial brief to this

court. We therefore deem the issue abandoned.”). And where an appellant

abandons a challenge to one of the alternate rationales of the judgment on appeal,

this court affirms that judgment. See Sapuppo, 739 F.3d at 680; see also Envtl.

Def. Fund v. Marsh, 651 F.2d 983, 1007 (5th Cir. 1981) (disapproving of a district

court holding but finding that the “judgment stands on alternate grounds not

challenged on appeal”).

      In her opening brief, Atkar did not present any argument regarding the

BIA’s determination that she failed to demonstrate prima facie eligibility for

asylum relief. The Government urges that because Aktar did not address the

independent basis for the BIA’s decision, the argument has been abandoned, and




                                            9
               Case: 17-15529       Date Filed: 01/09/2020       Page: 10 of 10


therefore we must affirm the BIA’s decision. After a careful review of the briefs

and the record, we agree. 9


                                        IV. Conclusion


       We are precluded from addressing the merits of Aktar’s petition because she

failed to challenge the BIA’s independent, alternative conclusion that her motion to

reopen would be denied on account of her failure to establish prima facie eligibility

for asylum.

       PETITION DISMISSED IN PART AND DENIED IN PART.




       9
          Some of Aktar’s brief concerns arguments regarding the BIA’s decision not to reopen
her proceedings sua sponte. To the extent this holding is separate from the denial of her motion
to reopen, we cannot review it. Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1294 (11th Cir. 2008)
(holding that sua sponte decisions were committed to agency discretion by law and unreviewable
by this court). That portion of Aktar’s petition is therefore dismissed for lack of subject matter
jurisdiction.

                                               10